DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Objections
Claim19 is objected to because of the following informalities:  “data type,;” in line 6 should likely be “data type;”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Helmick (US 20210132827Al).

Referring to claims 1 and 15, taking claim 1 as exemplary, Helmick teaches
A system comprising:
a plurality of integrated circuit (IC) dice having memory cells; ([Helmick 0038, Fig. 1B] a single physical chip may include a plurality of dies (i.e., a plurality of memory devices)) and
a processing device coupled to the plurality of IC dice, the processing device to perform operations comprising: ([Helmick 0013, 0104] processing circuitry)
assigning a first stream identifier (ID) to a first data type generated by execution of an application within an operating system; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. For example, the data in a data flow may be related to some specific application or use, the two data flows may be respectively mapped to zones, Data Flow1 (i.e. first stream identifier (ID) ) is mapped to Zone0, DataFlow2 is mapped to Zones 1 and 3.)
associating first files generated by the application with the first stream ID, wherein the first files are associated with the first data type; ([Helmick 0047, 0050] the data in a data flow may be related to some specific application or use)
allocating a first group of memory cells of the plurality of IC dice to the first files, wherein the first group of memory cells is assigned the first stream ID; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)) and
causing, based on the first stream ID, the first files to be written sequentially to the first group of memory cells of the plurality of IC dice ([Helmick 0031, 0043-0044, Figs.2A, 4A] ZNS standard that allows zones of a SSD to be programmed sequentially, sequential writes are
required to each zone in the zoned namespace).

Referring to claims 2 and 16, taking claim 2 as exemplary, Helmick teaches
The system of claim 1, wherein the operations further comprise associating a block group, which is a contiguous portion of one of the first files, with the first group of memory cells using the first stream ID ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)).

Referring to claims 3 and 18, taking claim 3 as exemplary, Helmick teaches
The system of claim 1, wherein the operations being performed are executed by a filing system of the operating system ([Helmick 0075, 0089-0090] log structured file system) and further comprise:
assigning a second stream ID to the file system; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. DataFlow2 (i.e. second stream ID)  is mapped to Zones 1 and 3.)
associating second files of file system metadata generated by the file system with the second stream ID; ([Helmick 0047, 0050] the data in a data flow may be related to some specific application or use)
allocating a second group of memory cells of the plurality of IC dice to the second files, wherein the second group of memory cells is assigned the second stream ID; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)) and
causing, based on the second stream ID, the second files to be written sequentially to the second group of memory cells of the plurality of IC dice ([Helmick 0031, 0043-0044, Figs.2A, 4A] ZNS standard that allows zones of a SSD to be programmed sequentially, sequential writes are required to each zone in the zoned namespace).

Referring to claims 5 and 20, taking claim 5 as exemplary, Helmick teaches
The system of claim 1, wherein the operations being performed are executed by a file system of the operating system ([Helmick 0075, 0089-0090] log structured file system) and further comprise:
assigning a second stream ID ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. DataFlow2 (i.e. second stream ID)  is mapped to Zones 1 and 3.) to system metadata generated by execution of the operating system; ([Helmick 0038, 0047, 0050] the data in a data flow may be related to some specific application or use, including user data or metadata)
associating second files containing the system metadata with the second stream ID; ([Helmick 0047, 0050] the data in a data flow may be related to some specific application or use)

allocating a second group of memory cells of the plurality of IC dice to the second files, wherein the second group of memory cells is assigned the second stream ID; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)) and
causing, based on the second stream ID, the second files to be written sequentially to the second group of memory cells of the plurality of IC dice ([Helmick 0031, 0043-0044, Figs.2A, 4A] ZNS standard that allows zones of a SSD to be programmed sequentially, sequential writes are required to each zone in the zoned namespace).

Referring to claim 6, Helmick teaches
The system of claim 1, wherein the application comprises a log structure merge (LSM)-based architecture that handles multiple data types including the first data type, ([Helmick 0075, 0089-0090] log structured file system, where a portion of data represented in a file system running on a host interface to a SSD may be considered as a zone, EG (endurance group), or a Set and a single EG may be split into many EGs, or many EGs may be merged into one) the operations further comprising:
assigning a second stream ID to a second data type of the multiple data types; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. DataFlow2 (i.e. second stream ID)  is mapped to Zones 1 and 3.)
associating second files with the second stream ID, wherein the second files correspond to the second data type; ([Helmick 0038, 0047, 0050] the data in a data flow may be related to some specific application or use, including user data or metadata)
allocating a second group of memory cells of the plurality of IC dice to the second files, wherein the second group of memory cells is assigned the second stream ID; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)) and
causing, based on the second stream ID, the second files to be written sequentially to the second group of memory cells of the plurality of IC dice ([Helmick 0031, 0043-0044, Figs.2A, 4A] ZNS standard that allows zones of a SSD to be programmed sequentially, sequential writes are required to each zone in the zoned namespace).

Referring to claim 7, Helmick teaches
The system of claim 6, wherein the multiple data types comprise one or more of administrative data, a particular data directory for a particular type of data files, a commit log, or a system-based log ([Helmick 0038, 0047, 0050] the data in a data flow may be related to some specific application or use, including user data or metadata).

Referring to claim 17, Helmick teaches
The non-transitory computer-readable medium of claim 15, wherein the operations being performed are executed by a filing system of the operating system, ([Helmick 0075, 0089-0090] log structured file system)  and the system data is one of superblocks of data or system metadata generated by the operating system ([Helmick 0038, 0047-0050] the data in a data flow may be related to some specific application or use, including user data or metadata).

Referring to claim 19, Helmick teaches
The non-transitory computer-readable medium of claim 15, wherein the processing device also executes an application within the operating system, ([Helmick 0047, 0050] the data in a data flow may be related to some specific application or use) and the operations further comprise:
assigning a second stream ID to a second data type generated by execution of the application; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. DataFlow2 (i.e. second stream ID)  is mapped to Zones 1 and 3.)
associating second files generated by the application with the second stream ID, wherein the second files are associated with the second data type,; ([Helmick 0038, 0047, 0050] the data in a data flow may be related to some specific application or use, including user data or metadata)
allocating a second group of memory cells of the plurality of IC dice to the second files, wherein the second group of memory cells is assigned the second stream ID; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)) and
causing, based on the second stream ID, the second files to be written sequentially to the second group of memory cells of the plurality of IC dice ([Helmick 0031, 0043-0044, Figs.2A, 4A] ZNS standard that allows zones of a SSD to be programmed sequentially, sequential writes are required to each zone in the zoned namespace).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmick (US 20210132827Al) in view of  Power (US 11392553 B1).

Referring to claim 4, Helmick teaches
The system of claim 3 (see rejection above).
Helmick does not explicitly teach but Power teaches wherein the file system metadata comprises one of an inode or an extent map ([Power col 16:17-35]  for example in UNIX-style file systems, data is handled with an index node or inode, which specifies a data structure that represents an object in a file system. The object could be a file or a directory, for example. Metadata may accompany the object, as attributes such as permission data and a creation timestamp, among other attributes).
Helmick and Power are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Helmick and Power before him or her to modify the file system of Helmick to include the UNIX style data handling with and index node or inode of Power, thereafter the file system is connected to UNIX style data handling with and index node or inode. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the file system have more data structures to facilitate data handling as suggested by Power. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Helmick with Power to obtain the invention as specified in the instant application claims.
	

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmick (US 20210132827Al) in view of Matthew (US 20180232154Al).

Referring to claim 9, Helmick teaches
A method comprising:
retrieving, by a processing device executing a file system of an operating system, ([Helmick 0075, 0089-0090] log structured file system) a block group to be written to a plurality of integrated circuit (IC) dice, the block group being a contiguous portion of a file; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow))
to determine a stream identifier (ID) assigned to the block group with which the file is associated according to data type; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. For example, the data in a data flow may be related to some specific application or use, the two data flows may be respectively mapped to zones, Data Flow1 (i.e. first stream identifier (ID) ) is mapped to Zone0, DataFlow2 is mapped to Zones 1 and 3.)
assigned to the stream ID, of the plurality of IC to which to allocate the block group; ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)) 
and allocating, by the processing device, within the group of memory cells, a contiguous range of physical addresses beyond the write pointer to which to sequentially write the block group ([Helmick 0031, 0043-0044, Figs.2A, 4A] ZNS standard that allows zones of a SSD to be programmed sequentially, sequential writes are required to each zone in the zoned namespace).
Helmick does not explicitly teach accessing, by the processing device, block group metadata associated with the block group, determining, by the processing device, whether there is space available in a group of memory cells, and in response to determining that there is allocable space available in the group of memory cells: accessing, by the processing device, within the block group metadata of the block group, a write pointer associated with the group of memory cells. Helmick does disclose metadata, block group, zone append, and write pointer ([Helmick 0038, 0040, 0043, 0044, Figs. 2A]).
Matthew teaches accessing, by the processing device, block group metadata associated with the block group ([Matthew 0103, 0048] file system can use stream semantics to read/write user data, maintain file system metadata, metadata comprising the stream identifier associated with the file) determining, by the processing device, whether there is space available in a group of memory cells, ([Matthew 0025, 0104, Figs. 6,7, 12] optimizing the number of stream writes to a storage device based, for example, on an amount of data associated with a given file and a size of available streams on the storage device and append streams across all of the available dies depending on priorities) and in response to determining that there is allocable space available in the group of memory cells: accessing, by the processing device, within the block group metadata of the block group, a write pointer associated with the group of memory cells; ([Matthew 0079-0091, 0109, 0116] commands may be available via an application programming interface (API) to support the append-only streams capability including Query write pointer; Query stream size; and Query writable space remaining in stream. As the workload may be append only, metadata for stream mapping may be minimized. Thus, the SSD may only need to track a list of blocks and maintain an internal write pointer where the next host appending writes will occur).
Helmick and Matthew are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Helmick and Matthew before him or her to modify the storage system with zoned namespace of Helmick to include the streaming functionality of Matthew, thereafter the storage system with zoned namespace is connected to streaming functionality. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the storage system with zoned namespace have existing functionality already included as part of the namespace standard on which zoned namespace expands as suggested by Helmick. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Helmick with Matthew to obtain the invention as specified in the instant application claims.
	

Referring to claim 10, Helmick in view of Matthew teaches
The method of claim 9, further comprising:
assigning the group of memory cells to the file associated with the data type via association of the stream ID with the block group and with the group of memory cells; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. For example, the data in a data flow may be related to some specific application or use, the two data flows may be respectively mapped to zones, Data Flow1 (i.e. first stream identifier (ID) ) is mapped to Zone0, DataFlow2 is mapped to Zones 1 and 3.) and
generating an input-output (IO) write request that will cause the block group to be sequentially written to the contiguous range of physical addresses of the group of memory cells, starting at the write pointer ([Helmick 0043-0044, Fig. 2A] as shown in FIG. 2A, zone 215 is of the sequential write required type. At any given time there is a write pointer, shown here at write pointer position 235, and each additional write command that is executed advances the write pointer forward. Thus, in the example of FIG. 2A, the write pointer position advances to the right of the figure with each additional write command that is executed. Commands can include ZM open, ZM reset, Zone_Append, etc.).

Referring to claim 11, Helmick in view of Matthew teaches
The method of claim 9, further comprising, in response to determining that there is no allocable space available in the group of memory cells for the block group:
determining there is a second group of memory cells that is available for new allocations; ([Helmick 0047, 0050-0051, 0063, Figs. 3A-3B] data flows are mapped to various dies of an SSD, where a data flow (i.e. stream) is a set of data that is interconnected or related. DataFlow2 (i.e. second stream ID)  is mapped to Zones 1 and 3.) 
allocating the block group to the second group of memory cells; and
assigning a second stream ID associated with the second group of memory cells to the block group ([Helmick 0007, 0050, Figs. 3B, 4A, 5] dividing the zoned namespace into one or more endurance groups (EGs), each EG including one or more sets, wherein each set has its own set of pre-defined attributes, storing data that is likely to be deleted together in the same erase block or group of erase blocks (i.e., the same data flow)).

Allowable Subject Matter
Claims 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding zoned namespace and namespace.
US 20190155521 A1
US 20190189167 A1
US 20190205062 A1
US 20190303038 A1
US 20180275889 A1
US 10891070 B1
US 11307931 B1
US 20220113899 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132